EXAMINER’S COMMENTS
	In the IDS filed 14 June 2022, Applicant supplied a search report for related application 208330691.7-1016/3967945 PCT/JP2020022739 rejecting claims 1-12 of that application.  Regarding claim 1 of the present application, it is noted that the claims differs from the cited prior art for at least the following reasons:

The cited prior art base reference fails to teach:

both when the outdoor handler performs a heating/humidifying operation and the air conditioner performs a cooling operation, adjusting at least one of the parameters recited, based on information including dehumidification information regarding an amount of condensed water generated in the air conditioner, where the dehumidification is whether or not condensed water is generated in the air conditioner;
The operation information is information is indicating which of the cooling action or the suspending action the air conditioner is performing;
The temperature information is information whether the air temperature in the target space is appropriate, excessive, or deficient based on a range having upper and lower temperature limits;
The humidity information is information whether the air humidity in the target space is appropriate, excessive, or deficient based on a range having upper and lower humidity limits;
The control device creates, based on the operation information (see above) and the temperature information, heating capacity information indicating whether a heating capacity of the outdoor air handler is appropriate, excessive, or deficient; and
The control unit adjusts one of the listed parameters based on the dehumidification information, the humidity information, and the heating capacity information.

While the secondary reference cited teaches suppressing humidification when presence of water condensate is determined, it fails to teach, suggest, or remedy the various deficiencies of the primary reference listed above.
	Regarding dependent claims 2-12 of that application, the report simply states that these are within the scope of one of ordinary skill in the art, without supplying any specific analysis.
	Based on this analysis, it is deemed that claims 1-8 of the present application remain allowable over the prior art of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763